Citation Nr: 1138608	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  06-22 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral ankle/foot disabilities, to include left ankle osteoarthritis, right Achilles tendonitis, and a left plantar calcaneal spur with plantar fasciitis.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for exophthalmos due to hyperthyroidism (Graves Disease).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to October 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a January 2005 rating decision, the RO determined that new and material evidence had not been submitted to reopen the Veteran's claim of service connection for bilateral ankle disability.  In a December 2007 rating decision, the RO denied the Veteran's claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for exophthalmos due to hyperthyroidism (Graves Disease).

In an April 2010 decision, the Board reopened the Veteran's claim of entitlement to service connection for a bilateral ankle disability and remanded the case to the RO, via the Appeals Management Center (AMC), for additional development.  In a June 2011 rating decision, the RO granted service connection for a right plantar calcaneal spur with plantar fasciitis, claimed as an ankle disability, and assigned a 10 percent disability rating, effective May 28, 2004.  Service connection for a bilateral ankle disability remained denied.  

Additionally, in its April 2010 decision, the Board remanded the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for exophthalmos due to hyperthyroidism (Graves Disease) for the issuance of a statement of the case (SOC) on that issue.  Unfortunately, it appears that the RO still has not issued an SOC.  This issue, therefore, must again be REMANDED to the RO via the AMC, in Washington, D.C., and it is addressed in the REMAND portion of the decision below.  The Veteran will be notified if any further action is required on his part.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In light of the decision in Clemons, the Veteran's claim for service connection for a bilateral ankle disability has been expanded and recharacterized as a claim for service connection for bilateral ankle/foot disabilities, to include left ankle osteoarthritis, right Achilles tendonitis, and a left plantar calcaneal spur with plantar fasciitis, as reflected on the cover page.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's left plantar calcaneal spur with plantar fasciitis is etiologically related to active service.

2.  The evidence of record does not demonstrate that the Veteran's left ankle osteoarthritis and right Achilles tendonitis are etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left plantar calcaneal spur with plantar fasciitis have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  The criteria for service connection for left ankle osteoarthritis and right Achilles tendonitis have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (West 2002 & Supp. 2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2010).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Regarding the Veteran's claim of entitlement to service connection for bilateral ankle/foot disabilities, the Veteran has received essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in July 2004 informed the Veteran of all elements required by 38 C.F.R. § 3.159(b).  The Veteran was also provided notice in accordance with the holding in Dingess in an October 2007 letter.

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), his VA treatment records, and his identified private treatment records.  The Veteran has additionally been afforded multiple VA examinations.  The Veteran has not indicated that there are other outstanding treatment records he wished VA to obtain.  Moreover, the Board is satisfied that the RO/AMC substantially complied with the Board's April 2010 remand directives, with respect to this issue.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that it directed the RO/AMC to schedule the Veteran for a VA orthopedic examination to determine if the Veteran has a bilateral ankle disability that may be related to his in-service parachute jumps, and to comment on a previously diagnosed right ankle traction spur.  In this regard, on remand, the Veteran was afforded a VA examination in June 2010, in compliance with the Board's remand directives.

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating this claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this issue on appeal.


II.  Entitlement to Service Connection

The Veteran's contention is that apart from his current service-connected disabilities, he has further bilateral ankle/foot disabilities that he incurred as a result of his active service.  He specifically contends that he made over 50 parachute jumps as a military paratrooper during his active service and that this has lead to the development of bilateral ankle/foot disabilities.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2010).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b) (2010).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

With respect to the first required element to establish service connection, current disability, the Veteran was most recently afforded a VA joints examination in June 2010.  The VA examiner made the following diagnoses: post-traumatic osteoarthritis of the left ankle; bilateral calcaneal spurs with bilateral plantar fasciitis; and right Achilles tendonitis.  Accordingly, the Board finds that the Veteran has a current diagnosis of foot/ankle disabilities.  Thus, the first required element to establish service connection has been met.  See Shedden/Caluza, supra.  

The Board notes that based on the June 2010 VA examination results and the Veteran's treatment records, the VA examiner provided the opinion that the Veteran's right plantar calcaneal spur with plantar fasciitis was at least as likely as not related to an in-service disease.  Based on this opinion, the AMC granted the Veteran service connection for a right plantar calcaneal spur with plantar fasciitis, claimed as an ankle disability.  Accordingly, as service connection has been granted for this specific disability, it is not before the Board in the present appeal.

With respect to the second required element to establish service connection, in-service disease or injury, a thorough review of the Veteran's STRs reveals that he complained of having right heel pain and swelling between March 1987 and May 1987.  His STRs are silent, however, as to any complaints of, or treatment for, any left foot or ankle problems.  Nonetheless, given the Veteran's duties as a military paratrooper and the Veteran's credible report of having made over 50 parachute jumps, the Board will give the Veteran's the full benefit of the doubt and concede his exposure to foot and ankle trauma during his active service.   Accordingly, the second required element to establish service connection is satisfied.  See Shedden/Caluza, supra.

Accordingly, the Board is left to consider the final element required to establish service connection, a nexus between any current ankle/foot disability and the Veteran's in-service trauma.  The first evidence of record indicating that the Veteran was experiencing ankle pain is found in the Veteran's initial claim of entitlement to service connection for a bilateral ankle condition filed in December 1996, more than eight years following his active service.  In April 1997, he was afforded a VA joint examination.  He reported having pain in both ankles at that time.  The VA examination, however, revealed no significant disability diagnosis.  Moreover, x-rays revealed normal results with no evidence of old trauma or arthritis.  

In August 1997, the Veteran indicated to his VA primary care provider that he suffered from ankle pain.  At that time, the VA physician noted that the Veteran had been involved in a motor vehicle accident three months previous to his visit and that he was sending the Veteran to the radiology department to evaluate post accident x-rays.  The Veteran was again seen by a VA primary care provider in February 2001.  The medical report from that visit reveals that the Veteran had dislocated his left ankle in the 1997 motor vehicle accident.  In a February 2004 orthopedic consultation, the Veteran reported feeling chronic pain in his left ankle and he again reported having dislocated his left ankle in the motor vehicle accident.  In a May 2004 orthopedic follow-up consultation, the examiner noted that the Veteran complained of a bilateral ankle pain which the Veteran attributed to his experiences as a military paratrooper.  The VA physician indicated that the Veteran was probably correct in assuming that making numerous parachute jumps with heavy equipment took a toll on his body.  The physician did not, however, make specific findings as to a diagnosis of any foot/ankle problem.  

In conjunction with the Veteran's July 2004 claim of entitlement to service connection for a bilateral ankle disability, the Veteran was afforded another VA joint examination in December 2004.  The Veteran reported to the examiner that he had been having increased ankle pain since 1997.  The Veteran again reported having dislocated his left ankle in the 1997 motor vehicle accident.  X-rays taken of the Veteran's ankles were negative for any findings, and the examiner concluded that no disabilities were found in the Veteran's ankles.  The examiner made no findings as to any disabilities related to the Veteran's feet.  

Subsequently, in June 2010, the Veteran was afforded the aforementioned VA examination.  As noted, the Veteran complained of feeling pain in the plantar heel, posterior heel, and dorsal part of both feet.  He indicated that both ankles experienced swelling and that he felt instability in both ankles after prolonged standing or sitting.  The examiner noted that the Veteran had to climb ladders and walk for most of his 12-hour shift, where he worked on industrial machinery.  The Veteran denied having flare-ups of his ankle symptoms.  The examiner noted posterior medial and anterior tenderness to palpation around both ankles.  The examiner noted that the Veteran did not have any noted problems with his left ankle during service and that he had negative findings for any ankle/foot disabilities in his 1997 VA examination.  The examiner provided the opinion that it was less likely than not that the Veteran's right Achilles tendonitis, his left plantar calcaneal spur with plantar fasciitis, and his left ankle osteoarthritis were related to an in-service disease, event, or injury, to include parachute jumps.  The examiner based this opinion on the fact that there was no evidence in the service treatment records that the Veteran had symptoms of these problems and that the Veteran's 1997 VA examination revealed no findings.  The examiner further concluded that he would attribute the Veteran's left ankle osteoarthritis to his post-military motor vehicle accident, which resulted in left ankle dislocation.  

On this record, the Board finds that the Veteran's left plantar calcaneal spur with plantar fasciitis is related to his in-service parachute jumps.  The June 2010 VA examiner indicated that the Veteran's right plantar calcaneal spur with plantar fasciitis was related to his active service based upon review of the service treatment records showing treatment for symptoms in the right foot.  However, the examiner reached a negative conclusion as to the left plantar calcaneal spur with plantar fasciitis because there were no documented left foot complaints in the service treatment records.  As the Board finds that the Veteran's statements about experiencing left foot symptomatology during service to be credible, it follows that, based upon the VA examiner's opinion linking the Veteran's right plantar calcaneal spur with plantar fasciitis to his active service, that the left plantar calcaneal spur with plantar fasciitis is also related to the Veteran's in-service parachute jumps.  In essence, the VA examiner did not acknowledge the Veteran's in-service left foot symptoms because they were not documented, and this renders the opinion inadequate in that respect.  Thus, resolving doubt in the Veteran's favor, the Board finds that service connection is warranted for a left plantar calcaneal spur with plantar fasciitis.

However, the Board cannot make a finding that the Veteran's right Achilles tendonitis and left ankle osteoarthritis are related to his active service.  While the Board acknowledges the Veteran's lay statements that he has experienced bilateral ankle pain that he believes can be attributed to his active service, and while the Veteran is credible to report having pain in his ankles, as a lay person, he is not competent to provide opinions on a medical diagnosis or a nexus between any currently diagnosed foot/ankle disability and his in-service military activities.  See Layno, 6 Vet. App. at 469, supra; see also Voerth v. West, 13 Vet. App. 117, 119 (1999).  The first instance of record revealing a complaint of ankle/foot pain from the Veteran was more than eight years following his active service.  Even with the Veteran's complaints, examinations of his ankles/feet, spanning from 1997 to 2010, revealed that he had normal clinical findings.  Most notably, right Achilles tendonitis and left ankle osteoarthritis were not diagnosed until 2010, many years after his separation from active service.

The May 2004 VA examiner's opinion is found to be of little probative value, as he did not diagnose the Veteran as having a current ankle/foot disability at that time.  Rather, the Veteran's right Achilles tendonitis and left ankle osteoarthritis were not diagnosed until six years later in 2010.  Additionally, the examiner did not acknowledge the post-service car accident when the Veteran dislocated his left ankle.

The opinion of the June 2010 VA examiner concluding that the Veteran's right Achilles tendonitis and left ankle osteoarthritis are less likely than not related to active service has a far greater probative value, particularly in light of the fact that this examiner acknowledged the Veteran's in-service symptoms and findings pertaining to the right foot, the negative findings on VA examination in 1997 (including negative x-rays), and the post-service injury to the Veteran's left ankle in an automobile accident.  Therefore, the Board finds that the Veteran has not established the required nexus between any his diagnosed right Achilles tendonitis and left ankle osteoarthritis and his active service.  See Shedden/Caluza, supra.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for right Achilles tendonitis and left ankle osteoarthritis, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for a left plantar calcaneal spur with plantar fasciitis is granted.

Entitlement to service connection for left ankle osteoarthritis and right Achilles tendonitis is denied.


REMAND

The Veteran's remaining claim is that of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for exophthalmos due to hyperthyroidism (Graves Disease).  

In a December 2007 rating decision, the RO denied the Veteran's claim.  The Veteran initiated an appeal to that rating decision with a notice of disagreement, but an SOC had not been issued to the Veteran and his representative.  As described in the introduction, the Board remanded this issue in April 2010 for the issuance of an SOC to the Veteran and his representative pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The Board additionally noted that the Veteran had requested a Travel Board hearing with respect to this issue, and that such a hearing request would be premature until the Veteran was allowed to perfect his claim.  

Unfortunately, because the RO/AMC has failed to comply with the Board's remand directive to issue the Veteran an SOC, as required under Manlincon¸ and because the Veteran consequently has not had the opportunity to perfect an appeal on this issue, this issue must again be remanded to the RO/AMC.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Send the Veteran and his representative a statement of the case with respect to the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for exophthalmos due to hyperthyroidism (Graves Disease).  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board for further appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


